      Case 2:20-cv-00796-GBW-CG Document 101 Filed 08/16/21 Page 1 of 1


                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO


RICHARD HAERTLEIN,

              Plaintiff,

v.                                                               No. CV 20-796 GBW/CG

AMERIFIELD, INC., et al.,

              Defendants.

     ORDER GRANTING DEFENDANT ASSAD ABBAS’S MOTION TO COMPEL

       THIS MATTER is before the Court on Defendant Assad Abbas’s Motion to

Compel (the “Motion”), (Doc. 94), filed August 6, 2021; Plaintiff’s Response in

Opposition to Defendant Assad Abbas’s Motion to Compel (the “Response”), (Doc. 95),

filed August 9, 2021; and Defendant Assad Abbas’s Notice of Completion of Briefing,

(Doc. 96), filed August 10, 2021. The Court, having considered the Motion, the parties’

briefing, the law, and counsels’ arguments at a telephonic hearing held on August 11,

2021, finds that the Motion shall be GRANTED.1

       IT IS THEREFORE ORDERED that Defendant Assad Abbas’s Motion to Compel,

(Doc. 94), is GRANTED, and Plaintiff is COMPELLED to produce his tax returns for the

years 2016, 2017, 2018, 2019, and 2020 by no later than September 13, 2021.

       IT IS SO ORDERED.


                             _________________________________
                             THE HONORABLE CARMEN E. GARZA
                             CHIEF UNITED STATES MAGISTRATE JUDGE




1
 At the hearing, counsel for Defendant Assad Abbas orally withdrew that portion of the Motion
which requested attorney fees. See (Doc. 97 at 1).
